         Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

JOSEPH D. CARMAN,                          *

        Plaintiff,                         *

vs.                                        *
                                                    CASE NO. 4:18-CV-203 (CDL)
CENTRAL OF GEORGIA RAILROAD                *
COMPANY, et al.,
                                           *
        Defendants.
                                           *

                                       O R D E R

        Joseph   D.    Carman    worked    as   a   conductor   for    Central   of

Georgia Railroad Company (“Central”).                 Carman contends that he

suffered an on-the-job injury, and he asserts a personal injury

claim against Defendants under the Federal Employers’ Liability

Act (“FELA”), 45 U.S.C. § 51, et seq.                 Carman also alleges that

he was terminated from his job in retaliation for reporting the

on-the-job       injury,   and    he    asserts     claims   against   Defendants

under     the    Federal   Railroad       Safety    Act   (“FRSA”),    49   U.S.C.

§ 20109.         Defendants      filed     a    motion    for   partial     summary

judgement, asserting that Carman’s FRSA claim fails as a matter

of law.      As discussed in more detail below, Defendants’ partial

summary judgment motion (ECF No. 29) is denied.

                           SUMMARY JUDGMENT STANDARD

        Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the
         Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 2 of 17



movant is entitled to judgment as a matter of law.”                         Fed. R.

Civ. P. 56(a).         In determining whether a               genuine    dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.             Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).           A fact is material if it is relevant

or necessary to the outcome of the suit.                 Id. at 248.      A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                  Id.

                              FACTUAL BACKGROUND

     Viewed in the light most favorable to Carman, the record

reveals the following facts.            Carman worked as a conductor for

Central out of its Columbus, Georgia terminal.                      Central is a

subsidiary of Norfolk Southern Railway Company.                     In the summer

of 2017, Central’s mainline traffic in Columbus was shut down,

leading to a reduction in available work.                    As a result, Carman,

was “put out to place,” which meant that he lost his job to

someone with higher seniority.            On June 21, 2017, Carman made a

public     post   on   Facebook    that       included   a    screenshot    of   the

Norfolk Southern mainframe system stating that Carman had been

displaced     from     his   job   by   Keiron      Mathis,      along    with   the

following statement:




                                          2
       Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 3 of 17




Brockman Dep. Ex. 24, Facebook Screenshots 23, ECF No. 29-20 at

23.    In reply, Mathis commented, “I’m about to say, don’t put me

out there like dat. Shiiiit, if everyone would’ve followed my

lead I guarantee they wouldn’t have furloughed so many. Jimmy

Larkin told me ‘the 3B March to they own beat’.”                       Id. at 27.

Carman replied to this comment with: “You know I ain’t blaming

you, just making jokes.”        Id.      Mathis added another comment to

the main post: “I stopped off for the duration.” Id.                          Sean

Penman commented on the main post: “Man, keep ya head up. Until

we as a union group stand together and stop making this greedy

company    record    breaking       profits   we   will    never        accomplish

anything. The railroad has gotten smart and pay off the top

union men to sell the rest of us out. We can’t strike but in my

opinion we can all mark off!!!! Bless u bro.”                         Id.   Mathis

replied to Penman’s comment, “Exactly.”            Id.

       On June 24, 2017, Carman received a text message from a

road foreman stating that “out to place” employees in Columbus

were    being    furloughed.         Carman   enrolled     in     a     three-week

commercial      driver   training    course   because     he    believed    he   no



                                        3
      Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 4 of 17



longer had a job at Central and was under the impression that he

had at least thirty days before he could be called back to work

on the railroad.     He began the course on June 26, 2017.          On June

29, 2017, Carman made a public Facebook post to announce that he

got his CDL permit:




Id. at 28.    Later that day, Central placed Carman on its “extra

board,”   a   list   of   ten   employees   available   to   work   if   the

railroad needed to run an extra train or the employee assigned

to a job was unavailable.        Norfolk Southern prohibits employees

from working second jobs that may interfere with their ability

to work for the railroad.        When the railroad’s crew call office

calls an employee to work, the employee must take the call if

marked up to work and available.         If an employee misses the call

or “marks off” after the call, he may be subject to disciplinary

action.   So, to avoid a potential disciplinary action, Carman

needed to be available to work for the railroad while he was on

the extra board.     Carman thus believed he either had to quit the

CDL program and return to Central (and lose the $4,000 course

fee) or finish the CDL program and resign from Central.




                                     4
         Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 5 of 17



       After hearing that he was back on the extra board, Carman

added a comment to his earlier post about the CDL permit:




Id. at 31.         Another conductor, J.T. Williams, replied to this

comment saying that the engineer’s board had been cut to three;

Carman     asked     if    that    would    push   him    “right      back    off,”   and

Williams     responded       that    it    was   hard    to   tell.      Id.       Carman

replied     that      he    was     “waiting       for    [Assistant         Trainmaster

Barrette] Miller to get back with [him] about what to do”:




Id. at 32.         Williams posted another comment advising Carman to

“mark off sick while on the board or take vacation.”                         Id.   After

more   back    and    forth       comments   with       Williams   in   which      Carman

expressed concern that he would not be able to complete his

truck driving course, which did not end until July 15, Carman

responded:




                                             5
        Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 6 of 17




Id. at 34.      Carman admits that “let them feel some pain” meant

that he was not going to take calls from Central to come to

work,   regardless    of    the   need,       and   “pull   the   big   pin”   means

resign.     Defs.’ Mot. for Summ. J. Attach 6, Investigative Hr’g

Tr. 16:6-17:21, 19:17-19, ECF No. 29-6 at 17-18, 20.                           After

Carman made the Facebook comment, he spoke with his wife, “took

some breaths, let everything calm down,” and decided to go back

to work at the railroad.             Id. at 18:10-21.            He worked out an

arrangement    with   his    union    representative        to    ensure   that   he

would be able to complete the CDL course without missing any

crew calls from Central; the union representative made sure that

Carman was covered for any crew calls during the second week of

his driving course and allowed Carman to use vacation for the

third week of the driving course.               Carman Dep. 162:8-163:5, ECF

No. 29-2.     Carman made a Facebook comment on July 11 that he was

going back to the railroad after truck driving school.                     Facebook

Screenshots, ECF No. 29-20 at 15.                   Carman’s next call for a

train came on July 17.            He did not miss any crew calls after

returning to work.




                                          6
      Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 7 of 17



     On July 24, 2017, Carman was walking on a path of the

ballast line next to an industrial lead track when the ballast

under his foot slipped.         Carman felt a pop in his right knee,

and his right knee buckled.        At the time, Carman did not think

the injury was sufficiently serious to report, so he finished

his shift and went home.        But when Carman got home, he started

to feel pain in his knee.           The next morning, his knee was

swollen and it hurt more, so Carman called his supervisor and

reported the injury.         The next day, July 26, 2017, Carman met

with a railroad claim agent named Ken Conleay to give a recorded

statement about his injury.        Defendants presented evidence that

as part of his routine investigation, Conleay looked at Carman’s

publicly available social media, found some Facebook posts and

comments by Carman and others referencing Central and its parent

company,    Norfolk    Southern,     and     suggested       that   Carman’s

supervisors look into the posts and comments.                 Conleay Decl.

¶¶ 6-8, ECF No. 29-21.        Carman disputes that Conleay discovered

the posts on his own; he contends that Norfolk Southern Georgia

Division Superintendent Melvin Crawley directed Stacey Mansfield

to review Carman’s social media, as well as the social media of

several    other   Georgia    Division     employees   who    had   recently

reported on-duty injuries.        See Pl.’s Resp. to Defs.’ Mot. for

Summ. J. Ex. 6, Email from M. Crawley to S. Mansfield (July 31,

2017 at 9:55 AM), ECF No. 33-8 at 5 (asking Mansfield to look


                                     7
      Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 8 of 17



for posts about Norfolk Southern by R.S. Corley, J.R. Ring, A.A.

Wyche, M. Heath, and J.C. Carman); see also Corley Decl. ¶ 4,

ECF No. 33-9 (stating that Corley was injured on the job in May

2017); Wyche Decl. ¶ 3, ECF No. 33-10 (stating that Wyche was

injured on the job in June 2017); Heath Decl. ¶ 4, ECF No. 33-11

(stating that Heath was injured on the job in July 2017).                The

implication, Carman asserts, is that Crawley was searching for a

plausible   basis       for   disciplining     the     injured   employees.1

Mansfield   did   not    find    any   posts   about   Central   or   Norfolk

Southern, but she did discover several posts Carman made about

training to obtain a commercial driver’s license.

     J.C. Brockman, who was Assistant Division Superintendent

for the Georgia Division of Norfolk Southern at the time, also

reviewed Carman’s social media posts on July 31, 2017.                He saw

all of the public Facebook posts and comments Carman made in

June and July of 2017, including the post and comments about

furloughs in Columbus and the post and comments about Carman’s

truck driving course.           Carman disputes that the comments were

public because he did not post them directly to his Facebook

profile page.     Instead, Brockman would have had to click on his


1 It is undisputed that on December 7, 2016, a Georgia Division
employee was dismissed for conduct unbecoming an employee in violation
of Norfolk Southern’s Safety and Conduct General Rule 900 based on the
employee’s inappropriate Facebook post about Norfolk Southern, which
was done while the employee was on the clock, divulged information
about the railroad’s affairs to unauthorized persons, and threatened
the lives of the railroad’s dispatchers.


                                       8
        Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 9 of 17



original post and scroll through the comments.                   Carman does not

dispute that the original posts were public or that Brockman was

able to access the comments; he admits that the comments were

“technically       accessible    to    anyone     (and     therefore      ‘public’

according to Defendants).”            Pl.’s Resp. to Defs. Statement of

Material Facts ¶ 26, ECF No. 33-1.

       Brockman interpreted Carman’s June 30 comment as meaning

that Carman was planning to resign (“pull the big pin”) but was

planning to let Central “feel some pain” before that by marking

off and not working when needed and called.                      Brockman Decl.

¶ 24, ECF No. 29-22; Brockman Dep. 121:10-123:19, ECF No. 33-4.

Defendants did not point to any evidence that Carman followed

through on this “threat” to make Central “feel some pain,” and

Brockman himself described it as an “idle threat.”2                        Brockman

Dep.    132:2-7.       As    discussed       above,     Carman   worked    out    an

arrangement     with   his    union   representative        so   that     he   could

complete his driving course without missing any crew calls, and

he did not miss any calls after returning to work.

       After   reviewing     Carman’s        Facebook    posts    and     comments,

Brockman decided to terminate Carman for conduct unbecoming an

employee, in violation of Norfolk Southern’s Safety and Conduct

General Rule 900.      Rule 900 states:



2 Defendants do not appear to argue that Carman’s July 24 injury was
reported for the purpose of avoiding a call.


                                         9
     Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 10 of 17



     Employees are to conduct themselves in a professional
     manner and not engage in behavior or display material
     that would be considered offensive or inappropriate by
     co-workers, customers, or the public.     Offensive or
     inappropriate behavior includes making disparaging
     remarks, telling jokes or using slurs concerning race,
     religion, color, national origin, gender, age, veteran
     status, sexual orientation, disability or any other
     legally protected status.   Offensive or inappropriate
     material includes that which is sexually explicit or
     insulting to individuals because of race, religion,
     color, national origin, gender, age, veteran status,
     sexual orientation, disability or any other legally
     protected status.

     Upon discovery, offensive or inappropriate material
     must be removed immediately from Company property by
     its owner, or if the owner is unknown or fails to
     remove it, it must be destroyed.

Defs.’ Mot. for Summ. J. Attach. 6, Norfolk Southern Safety &

Conduct General Rule 900, ECF No. 29-6 at 34.          Brockman asserts

that he believed Carman’s statement that he would ‘let them feel

some pain” was “disparaging and damaging to Norfolk Southern”

and Central and was “threatening to their operations and ability

to serve their customers.”      Brockman Decl. ¶ 9.

     On   August   4,   2017,   Carman   was   officially   charged    with

conduct unbecoming an employee based on his June 30 Facebook

comment, “I’m pretty sure I’m done just gonna let them feel some

pain. Before I pull the big pin.”          Facebook Posts 34.      At the

investigative hearing, Carman admitted that his “let them feel

some pain” quote meant that he was not going to take calls from

Central to come to work, regardless of the need.            Investigative

Hr’g Tr. 16:6-17:21.      He further testified that after he made



                                    10
       Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 11 of 17



the    Facebook      comment,      he     spoke    with       his    wife,           “took   some

breaths, let everything calm down,” and decided to go back to

work at the railroad.             Id. at 18:10-21.            Carman also offered an

apology      about    the    Facebook       comment       and       said        he     “probably

shouldn’t have put that out there.”                      Id. 23:11-19.                By letter

dated September 6, 2017, Carman was dismissed from service.3

Plaintiff      unsuccessfully           appealed        his    dismissal              internally

through all available levels at Central.

                                        DISCUSSION

       The FRSA prohibits railroad carriers and their officers and

employees from retaliating against employees for “reporting, in

good faith, a hazardous safety or security condition.” 49 U.S.C.

§ 20109(b)(1)(A).           The    FRSA     incorporates            the    burden-shifting

framework for retaliation claims established in the Wendell H.

Ford Aviation Investment and Reform Act for the 21st Century,

Pub.    L.    No.    106–181,      § 519,         114    Stat.       61        (2000).        Id.

§ 20109(d)(2)(A)(i).              Under    that     framework,            the        complaining

employee must make a prima facie showing that his protected

activity      “was    a     contributing          factor”       in        an     “unfavorable

personnel       action”       against        the        employee.                 49     U.S.C.

§ 42121(b)(2)(b)(i)).           The complaining employee “need only show

that his protected activity ‘was a contributing factor’ in the


3 Keiron Mathis and J.T. Williams were also charged with a violation of
Rule 900 for their Facebook comments, and they were both dismissed
from service.


                                            11
       Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 12 of 17



retaliatory discharge or discrimination, not the sole or even

predominant cause.”        Majali v. U.S. Dep't of Labor, 294 F. App'x

562,   566   (11th      Cir.    2008)    (per     curiam)       (quoting       49   U.S.C.

§ 42121(b)(2)(B)(i),           (iii)).     So,        “if   a    retaliatory        motive

‘tends to affect in any way the outcome of the decision’ to take

an adverse action against an employee, the statutory protections

apply.”      Id. (quoting Allen v. Admin. Rev. Bd., 514 F.3d 468,

476 n.3 (5th Cir. 2008) and Marano v. Dep’t. of Justice, 2 F.3d

1137, 1140 (Fed. Cir. 1993)); accord Procedures for the Handling

of   Retaliation     Complaints      Under      the    National        Transit      Systems

Security Act and the Federal Railroad Safety Act, 75 Fed. Reg.

53522-01, 53,524 (Aug. 31, 2010).                     When Congress adopted the

same   “contributing       factor”       language      under      the       Whistleblower

Protection Act, it noted that the “contributing factor” test was

“specifically intended to overrule” case law that required “a

whistleblower      to    prove     that     his       protected        conduct      was    a

‘significant’,       ‘motivating’,        ‘substantial’,              or    ‘predominant’

factor in a personnel action in order to overturn that action.”

135 Cong. Rec. 5033 (Mar. 21, 1989) (explanatory statement on

S.20).

       If the complaining employee makes a prima facie showing

that his protected activity was a contributing factor in an

unfavorable     personnel         decision,        then         his        “employer      may

nonetheless prevail” if it demonstrates by clear and convincing


                                          12
        Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 13 of 17



evidence        that     “the     employer         would       have         taken    the     same

unfavorable personnel action in the absence of” the protected

activity.        Majali, 294 F. App'x at 566-67 (quoting 49 U.S.C.

§§ 42121(b)(2)(B)(ii), (iv)).

        Here,    Defendants       do    not   dispute          that    Carman       engaged    in

protected activity when he reported his injury.                              Defendants also

do    not     dispute     that     Carman’s        discharge          was    an     unfavorable

personnel       action.          Defendants        do    argue        that    Carman       cannot

establish that his protected activity was a contributing factor

in his discharge, and they contend that even if Carman could

establish a causal connection between his protected activity and

his termination, their evidence clearly establishes that Carman

would have been terminated anyway.                      The Court finds that genuine

fact     disputes        exist     on    these          issues,       precluding        summary

judgment.

        Defendants began investigating Carman within a week after

he reported his injury, then terminated him shortly after that.

The Court is satisfied that under the circumstances of this

case, a reasonable juror could find that the injury report was a

contributing factor in Carman’s termination based on the very

close       temporal     proximity       between         the    two     events       plus     the

genuinely       disputed       pretextual     nature       of     the       reason    given   by

Defendants for the termination.                    Although the Eleventh Circuit

has     not     spoken    on     the    question         whether        a    close     temporal


                                              13
        Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 14 of 17



proximity is enough for an FRSA plaintiff to show that protected

activity was a “contributing factor” in an unfavorable personnel

action, the Eleventh Circuit has made it clear that a Title VII

retaliation plaintiff—who must ultimately prove that protected

activity was the but-for cause of an adverse employment action—

may establish causation for purposes of a prima facie case by

showing a very close temporal proximity between the protected

activity and the adverse employment action.                  Thomas v. Cooper

Lighting,     Inc.,    506    F.3d    1361,   1364   (11th   Cir.    2007)     (per

curiam); accord Scott v. Sarasota Doctors Hosp., Inc., 688 F.

App'x 878, 884 (11th Cir. 2017) (per curiam) (concluding that

the Title VII plaintiff had established a prima facie case of

retaliation based on the very close temporal proximity between

her   EEOC    charge    and   her     termination);    see   also    Genberg     v.

Porter, 882 F.3d 1249, 1258 (10th Cir. 2018) (finding, in a case

under      the      Sarbanes-Oxley      Act’s    whistleblower        protection

provision, that very close temporal proximity between protected

activity and an adverse employment action was enough to create a

genuine fact dispute on “contributing factor”).                     Since FRSA’s

“contributing factor” standard is meant to be a more lenient

standard     than     Title   VII’s    “but   for”    causation     standard    in

retaliation cases, the Court finds that the record viewed in the

light most favorable to Carman creates a genuine fact dispute on




                                         14
       Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 15 of 17



whether Carman’s protected activity was a contributing factor in

his termination.

       The     Court        is    not    persuaded           that    the        rationale        of

Defendants’          out-of-circuit        authority         applies      here;       in   those

cases, the courts concluded that it was clear from the record

that    the     protected         activity       was    not    a    contributing           factor

despite temporal proximity.                 See Holloway v. Soo Line R.R. Co.,

916 F.3d 641, 644-45 (7th Cir. 2019) (finding that the railroad

employee       had    not    established         that    his       injury    report        was   a

contributing factor in his termination and concluding that it

was    clear    from     the      record    that       the    railroad       had      fired   him

“because of his long record of disciplinary problems”); Kuduk v.

BNSF Ry. Co., 768 F.3d 786, 792 (8th Cir. 2014) (finding that

temporal       proximity         alone   could     not       establish       that     a    safety

report was a contributing factor in an employee’s termination

because (1) there was no evidence that the decisionmakers knew

of    the    safety     report,      (2)    the    employee         was    on    disciplinary

probation       before      he    made     the    report,      and     (3)      the    employee

committed another serious infraction after he made the report).

Here, the record is not clear that Defendants terminated Carman

for violating company rules.                      As explained in the following

discussion, a genuine fact dispute exists on that issue.

       Having found a genuine fact dispute on whether Carman’s

protected activity was a contributing factor in his termination,


                                             15
        Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 16 of 17



the Court turns to Defendants’ argument that Carman would have

been terminated for his June 30 post even if he had not engaged

in protected activity.               Defendants contend that Brockman had a

good    faith,    honest       belief   that       Carman     violated          Rule    900    by

threatening to disrupt Defendants’ operations, and they argue

that the Court must accept Brockman’s statement on this point as

true.      In support of this argument, Defendants cite Stone &

Webster Construction, Inc. v. U.S. Department of Labor, 684 F.3d

1127, 1132–33 (11th Cir. 2012), a case involving a whistleblower

complaint     under      the   Energy      Reorganization           Act.        The     precise

question for the Eleventh Circuit in Stone & Webster was whether

the Department of Labor’s Administrative Review Board, which was

obligated to review an administrative law judge’s decision for

substantial       evidence,        erred      when     it     discredited         the     ALJ’s

findings     of     fact       and    substituted           its     own.          Since       the

“substantial evidence standard limits the reviewing court from

‘deciding the facts anew, making credibility determinations, or

re-weighing       the    evidence,’”       the       review       board    erred       when   it

“disregarded       the     ALJ's     conclusions        supported          by    substantial

evidence     in    the     record,”        including         the     ALJ’s       credibility

determination           regarding       the        decisionmaker’s              reason        for

discharging the employee.               Id. at 1133, 1136 (quoting Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam)).




                                              16
        Case 4:18-cv-00203-CDL Document 43 Filed 08/07/20 Page 17 of 17



        Here, in contrast, the relevant question is whether there

is a genuine fact dispute on whether Brockman held a good faith,

honest belief that Carman violated Rule 900.                        A reasonable juror

could    conclude        that     Brockman    did     not    actually      believe       that

Carman’s June 30 statement in a comment thread among friends on

Facebook       was   a    true     threat    against       the   railroad.         Brockman

himself       described     the     comment    as     an    “idle    threat,”      and   the

record viewed in the light most favorable to Carman would permit

a juror to conclude, based on all the other comments and what

actually happened after the June 30 Facebook post, that Brockman

understood by the time of his investigation that Carman did not

intend to refuse crew calls when he was needed at the railroad.4

Based     on    this      genuine     fact     dispute,          summary    judgment       is

inappropriate.

                                       CONCLUSION

        For    the       reasons     set    forth      above,       the    Court     denies

Defendants’ partial summary judgment motion (ECF No. 29).

        IT IS SO ORDERED, this 7th day of August, 2020.

                                                   s/Clay D. Land
                                                   CLAY D. LAND
                                                   U.S. DISTRICT COURT JUDGE
                                                   MIDDLE DISTRICT OF GEORGIA




4  A reasonable juror could also conclude that Brockman honestly
believed that Carman did make a true threat to disrupt Defendants’
operations, but at this stage in the litigation the Court must view
the evidence in the light most favorable to Carman.


                                              17
